Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yuan Yan Zhang on 2/8/2022.

The application has been amended as follows: 

	Claim 8, line six, delete “preferably, the base is selected from sodium carbonate and sodium bicarbonate; preferably, the acid is selected from methylsulfonic acid and p-toluenesulfonic acid;” and delete “; preferably, in step (1), the base is selected from sodium carbonate and sodium bicarbonate; preferably, in step (2), the acid is selected from methylsulfonic acid and p-toluene sulfonic acid; preferably, in step (3), the base is selected from diisopropylethylamine, sodium carbonate and triethylamine”.
 
	Claim 10 is cancelled.

	Claim 16, line 4, delete “(for example methyl and ethyl)”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants demonstrate that the compounds on A-431/NCI-h1975 in Lan is lower than that of the compounds of the present application. Therefore, the compounds of the instant application has better selectivity compared with the prior art renders the instant claims free of art.  Additionally, applicants has amended the instant claims in order to overcome all 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627